705 N.W.2d 686 (2005)
474 Mich. 917-18
Ward
v.
Rooney-Gandy.
No. 128586.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal.
SC: 128586, COA: 250174.
On order of the Court, the application for leave to appeal the March 22, 2005 judgment of the Court of Appeals is considered and, pursuant to MCP, 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Jackson Circuit Court dismissing plaintiffs complaint with prejudice for the reasons stated in the Court of Appeals dissent.
KELLY, J., would deny leave to appeal.